                                                            U.S. DISTRICT COURT
                                                        NORTIIERN DISTRICT OF TEXAS
                                                                 FlLED

                   IN THE UNITED STATES DISTRICT OURT
                    FOR THE NORTHERN DISTRICT OF T XAS
                           FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRICT COURT
GARY DION ALLEN EL-BEY,             §                     B~--=-,---­
                                                               kpu1y
                                    §
                   Petitioner,      §
                                    §
v.                                  §       No.   4:18-CV-704-A
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                   Respondent.      §


                           MEMORANDUM OPINION
                                   and
                                  ORDER

     This is a petition for writ of habeas corpus pursuant to 28

U.S.C.   §   2254 filed by petitioner, Gary Dion Allen El-Bey, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied.

                  I.   FACTUAL AND PROCEDURAL HISTORY

     A jury in Tarrant County, Texas, Case Nos. 1451483D and

14518370, found petitioner guilty of one count of possession of a

controlled substance, cocaine, of less than one gram and

possession of a controlled substance, heroin, of one gram or more

but less than four grams and assessed his punishment at 2 years'

and 25 years' imprisonment, respectively.       (OlClerk' s R. 76;
02Clerk's R. 76. 1 )   Petitioner's convictions were affirmed on

appeal and the Texas Court of Criminal Appeals refused his

petition for discretionary review.          (Docket Sheet.) Petitioner did

not seek writ of certiorari or state postconviction habeas

relief.     (Pet. 2-3; Resp't's Answer Ex. A.)

                                 II.     ISSUES

      Petitioner raises two grounds for relief:

      (1)    "the State of Texas lacks lawful jurisdiction to
             administrate its law on the land known as Fort
             Worth Tarrant County Texas"; and


      (2)    "the State of Texas lacks lawful jurisdiction over
              [his] person being born on land in possession of
             the Washita/Witchita people, and being officially
             recognized by the court as a Native-American from
             the Washitaw Nation."

(Pet. at 4-5.)

                          III.    Rule 5 Statement

      Respondent urges that, although petitioner's claims raised

for the first time in this federal petition are unexhausted, the

petition should be denied on the merits.            (Resp't's Answer 5-9.)

                              IV.      DISCUSSION

      Petitioner's first claim is premised upon the 1843 Treaty of

Bird's Fort, also known as Bird's Fort Treaty, which was a peace

treaty signed by Sam Houston on behalf of the Republic of Texas




       1"01Clerk's R." refers to the clerk's record in Case No. 14514830;
''02Clerk's R." refers to the clerk's record in Case No. 14518370.

                                        2
before Texas was admitted into the Union as a state. 2 The parties

to the treaty were the Republic of Texas and the "Indigenous

Nations of the Delaware, Chickasaw, Waco, Tawakani, Keechi,

Caddo, Anadahkah, Ionie, Biloxi and Cherokee" Indian tribes.              Id.

Nowhere in that treaty are the Washita people or Wichitaw Nation

mentioned by name or referenced in any other way. Nevertheless,

the Treaty is no longer in effect. Petitioner's first claim is

frivolous.

      Petitioner's second claim is equally frivolous. He asserts

that he has written documents renouncing his United States

citizenship and that, based on his ancestry as a sovereign Native

American, the State of Texas lacked jurisdiction to prosecute and

imprison him for committing criminal offenses.           (Pet. 5-7.)

Petitioner was prosecuted for criminal offenses while in Tarrant

County, Texas. The laws of the individual states apply to all

persons within a state's borders. See United States v. James, 328

F. 3d 953,   954   (7th Cir. 2003). Therefore, petitioner's non-

citizenship did not deprive the State of Texas of jurisdiction

over him. Petitioner's alleged sovereign-citizen status does not

enable him to violate state laws without consequence. See, e.g.,

United States v. Benabe, 654 F.3d 753, 767          (7th Cir. 2011), cert.

denied, 565 U.S. 1226 (2012)       (providing "[r]egardless of an


      2This description is taken from an entry on Wikipedia, at
hhtp://en.wikipedia.org/wiki/Treaty of Bird. The entry was selected not for
its authoritativeness, but for its Content.

                                      3
individual's claimed status of descent, be it as a        'sovereign

citizen,' a    'secured-party creditor,' or a 'flesh-and-blood human

being,' that person is not beyond the jurisdiction of the

courtsu); United States v. White, 480 Fed. App'x 193, 194        (4th

Cir. 2012)    (providing "[n]either the citizenship nor the heritage

of a defendant constitutes a key ingredient to a            court's

jurisdiction in criminal prosecutions .... u).

     For the reasons discussed herein,

     The Court ORDERS that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.      §   2254 be, and is hereby,

denied. The Court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has failed

to make a substantial showing of the denial of a constitutional

right. All pending motions not previously ruled upon, including

petitioner's motion for summary judgment (doc. 25), be, and are

hereby, denied.

     SIGNED July   ~+'?~~'   2019.




                                     4
